Brigham Living




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2014

                                      No. 04-14-00163-CV

                         AAA FREE MOVE MINISTORAGE L.L.C.,
                                     Appellant

                                                 v.

                                 BRIGHAM LIVING TRUST,
                                        Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-01363
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        The reporter’s record was originally due on March 18, 2014. In response to a letter from
this court that the record was late, the court reporter filed a Notification of Late Reporter’s
Record stating that the reporter’s record was not filed because appellant has failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court no later than
April 25, 2014 that either (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court